360 So. 2d 1155 (1978)
CITY OF HIALEAH, a Municipal Corporation, Appellant,
v.
CAMA CORPORATION, a Florida Corporation, Appellee.
No. 77-2265.
District Court of Appeal of Florida, Third District.
July 25, 1978.
*1156 Ralph F. Miles, Hialeah, for appellant.
Allen Kornblum, Hialeah, for appellee.
Before HAVERFIELD, C.J., and PEARSON and KEHOE, JJ.
PER CURIAM.
The City of Hialeah appeals an order directing it to rezone plaintiff's property from R-1 (single family residence) to a classification no more restrictive than R-3-5 (high density multiple family dwelling).
Plaintiff, Cama Corporation, purchased real property located on the northeast corner of 50th Street and Fourth Avenue in the City of Hialeah. Cama applied to the Hialeah Planning and Zoning Board and thereafter to the City Council to rezone the property from R-1 to B-1 (restricted retail commercial). The application was denied and Cama filed the instant complaint seeking to require the City to rezone the property. After final hearing, the trial judge made the following findings:
"7. The character of the neighborhood where the property is located has substantially changed since the R-1 zoning classification was imposed by the Defendant. The property fronts on a heavily travelled four-lane thoroughfare serving some 15,000 vehicles per day. The property directly to the West of the subject property has been zoned for high density multiple family dwelling (R-3-5) and a 34 unit apartment building has been constructed on that site. The property to the South, both on the East side and West side of East 4th Avenue, is zoned C-1 (restricted commercial) and several commercial establishments are in operation on both sides of the street. Directly to the South of the subject property is a late-hour or all-night convenience store."
and based thereon concluded that the present R-1 zoning classification was confiscatory and ordered the City to rezone the property no more restrictive than R-3-5. The City appeals therefrom.
The record amply supports the judge's conclusion that the R-1 classification is confiscatory and no longer fairly debatable. See e.g. Dugan v. City of Jacksonville, 343 So. 2d 103 (Fla. 1st DCA 1977).
Order affirmed.